—In a proceeding pursuant to Social Services Law § 145-a to recover Medicaid overpayments, Chaim Wolner d/b/a Fashion Comfort Shoes, appeals from an order of the Supreme Court, Kings County (S. Leone, J.), dated September 20, 1999, which denied his motion to vacate a judgment lien entered pursuant to that statute.
Ordered that the order is reversed, with costs, the motion is granted, and the matter is remitted to the New York State Commissioner of Health for a plenary hearing to determine the amount owed by the appellant, if any.
We agree with the appellant’s claim that the New York State Department of Social Services, which administered the Medicaid program prior to the Department of Health, had agreed not to seek restitution except by way of a plenary hearing. Accordingly, the appellant met his burden of showing that the judgment lien at issue was improperly entered, as no full hearing was conducted (see, CPLR 5015 [a] [3]). Goldstein, J. P., McGinity, Luciano and Feuerstein, JJ., concur.